                        Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 1 of 9




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            -   -   -    -   -   -   -    -   -   -   -   -   -        X


            UNITED STATES OF AMERICA

                                 - v. -                                     SEALED INDICTMENT
...·"'·.'
            YING SUN ,
            JIAN WANG ,                                                     21 Cr .
            FRANK LIU ,
            DIELONG WU ,
            LARRY LAI,
            JIE LIN , and
            STEVEN WOO ,
                                                                           21 CRIM 343
                                         Defendants .

                                                                       X


                                                        COUNT ONE
                                         (Conspiracy to Commit Money Laundering)

                    The Grand Jury charges :

                                 OVERVIEW OF THE MONEY LAUNDERING ORGANIZATION

                    1.           From at lekst in or about November 2019 through at

            least in or about May 2021, YING S,UN , FRANK LIU , JIAN WANG,

            DIELONG WU , LARRY LAI, JIE LIN, and STEVEN WOO , the defendants ,

            were members of a California-based money laundering organization

            and unlicensed money transmitting business                                (the "MLOu ) involved

            in receiving , transporting , and laundering millions of dollars

            in narcotics trafficking proceeds throughout the United States.

                    2.           The operations of the MLO were largely coordinated by

            YING SUN , the defendant , who communicated with members of drug

            trafficking organizations                             ("DTOsu ) throughout the United States
           Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 2 of 9




and in Mexico for the purpose of arranging pickups by the MLO of

l arge quantities of U.S . currency from the DTOs (the " Money

Pickups " ) .     From at least in or abo ut April 2020 through in or

about April 2021 , SUN coordinated more than 130 completed Money

Pickups involving a total of over approximately $20 million in

narcotics proceeds that to o k place in approximately 23 different

states , inc l uding in the Southern District of New York .

      3.        JIAN WANG , FRANK LIU , DIELONG WU , LARRY LAI , JIE LIN ,

and STEVEN WOO , the defendants , and other known and unknown ,

worked as members of the MLO and furthered its operations

primarily by , among other things , traveling around the United

States to conduct Money Pickups from DTOs , transporting bulk

currency , depositing narcotics proceeds into and/or withdrawing

narcot i cs proceeds from retail bank accounts, and / or

transferring narcotics proceeds to other individuals or

entities .       During the course of the investigation , law

enforcement seized a total of over approximately $6 . 5 million in

connection with Money Pickups facilitated by members of the MLO ,

including WANG , LIU , WU , LAI , LIN , and WOO .

                             STATUTORY ALLEGATIONS

      4.        From at least in or about November 2019 through at

least in or about May 2021 , in the Southern District of New York

and elsewhere , YING SUN , JIAN WANG , FRANK LIU , DIELONG WU , LARRY

LAI , and JIE LIN , the defendants , and others known and unknown ,

                                        2
       Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 3 of 9




knowingly and intentionally did combine , conspire , confederate,

and agree together and with each other to commit money

laundering, in violation of Title 18 , United States Code ,

Section 1956(a) (1) (B) (i) .

     5.    It was a part and an object of the conspiracy that

YING SUN, JIAN WANG , FRANK LIU , DIELONG WU , LARRY LAI , and JIE

LIN, the defendants, and others known and unknown , knowing that

the property involved in certain financial transactions

represented the proceeds of some form of unlawful activity ,

would and did conduct and attempt to conduct such financial

transactions which in fact involved the proceeds of specified

unlawful activity , to wit , narcotics distribution and conspiracy

to commit the same , in violation of Title 21 , United States

Code , Sections 841 and 846 , knowing that the transactions were

designed in whole and in part to conceal and disguise the

nature , location , source , ownership , and control of the proceeds

of specified unlawful activity , in violation of Title 18 , United

States Code , Section 1956(a) (1) (B) (i) .

          (Title 18 , United States Code , Sections 1956(h) .)




                                    3
      Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 4 of 9




                              COUNT TWO
                (Conspiracy to Operate an Unlicensed
                   Money Transmitting Business)

     The Grand Jury further charges :

     6.    The allegations contained in paragraphs one through

three of this Indictment are repeated and realleged as if fully

set forth herein.

     7.    From at least in or about November 2019 through at

least in or about May 2021 , in the Southern District of New York

and e l sewhere , YING SUN , JIAN WANG , FRANK LIU , DIELONG WU , LARRY

LAI , JIE LIN , and STEVEN WOO , the defendants , and others known

and unknown , willfully and knowingly did combine , conspire ,

confederate , and agree together and with each other to commit an

offense against the United States , to wit , operation o f an

unlicensed money transmi tting business , in vio l ation o f Title

18 , United States Code , Section 1960 .

     8.    It was a part and an object of the conspiracy that

YING SUN , JIAN WANG , FRANK LIU , DIELONG WU, LARRY LAI , JIE LIN ,

and STEVEN WOO , the defendants , and others known and unknown ,

knowingly conducted , controlled , managed , supervised , directed ,

and owned all and part of an unl i censed money transmitting

business affecting interstate and foreign commerce , to wit , SUN ,

WANG , LIU , WU , LAI , JIN , and WOO conducted a business used to

transfer money on behalf of the public within the United States ,

including to and from the Southern District of New York , which

                                   4
      Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 5 of 9




business (a) was operated without an appropr i ate money

transmitting license in a State , where such operation is

pun i shab l e as a mi sdemeanor or a felony under State l aw , to wi t ,

among other States , Arizona , California , Georg i a , Maryland , New

York , North Carolina , Ohio , Pennsylvania , and Tennessee ;    (b)

fa i led to comp l y wi th the money transmitting business

reg i stration requirements set forth in Title 31 , United States

Code , Section 5330 , and the regulations prescribed thereunder ;

and (c) involved the transportation and transmission of funds

that were known to the defendants to have been derived from a

criminal offense and were intended to be used to promote and

support unlawful activity , in violation of Title 18 , United

States Code , Section 1960 .

                               OVERT ACTS

     9.       In furtherance of said conspiracy and to effect the

illegal object thereof , the following overt acts , among others ,

were commi tted in the Southern District of New York and

elsewhere :

              a.   From on or about April 28 , 2020 through on or

about May 4 , 2020 ; DIELONG WU , the defendant , conducted

approximately 11 Money Pickups of a total of over approximately

$1 million arranged by YING SUN , the defendant , in or around the

Bronx , New York , Staten Island , New York , and Philadelphia ,

Pennsylvania .

                                    5
          Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 6 of 9




                b.   On or about May 4 , 2020 , WU passed a bag

containing bulk currency that WU had received during the Money

Pickups described in paragraph 9(a) above to JIE LIN , the

defendant , in or around Mt . Laurel, New Jersey .         Law enforcement

seized over approximately $300 , 000 from LIN and another

individual as they attempted to deposit the money at a retail

bank .

                c.   On or about May 26 , 2020 , STEVEN WOO , the

defendant , conducted a Money Pickup of approximately $140 , 000

arranged by SUN in or around Baltimore , Maryland .

                d.   From on or about June 29 , 2020 through on or

about June 30 , 2020 , LARRY LAI , the defendant , conducted

approximately four Money Pickups of a total of approximately

$190,000 arranged by SUN in or around Queens , New York .

                e.   On or about July 17 , 2020 , JIAN WANG and FRANK

LIU , the defendants , attempted to conduct a Money Pickup

arranged by SUN in or around the Bronx, New York , but the Money

Pickup was not completed because law enforcement seized

approximately $299 , 955 from the OTO customer before the money

could be delivered to WANG and LIU .

                 (Title 18 , United States Code , Section 371 . )

                            FORFEITURE ALLEGATIONS

         10 .   As a result of committing the offenses alleged in

Counts One and Two of this Indictment , YING SUN , JIAN WANG ,

                                        6
         Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 7 of 9




FRANK LIU , DIELONG WU , LARRY LAI , JIE LIN , and STEVEN WOO , the

defendants , shall forfeit to the United States , pursuant to

Title 18, United States Code , Section 982(a) (1) , any and all

property , real and personal, involved in said offenses , and any

property traceable to such property , including but not limited

to a sum of money in United States currency representing the

amount of property involved in said offenses and the following

specific property :

              a.   $153,731 in United States currency seized from

inside 144 - 20 38th Avenue , Queens , New York on or about April

10 , 2020 ;

              b.   $60 , 000 in United States currency seized from an

individual in front of 144 - 20 38th Avenue , Queens , New York on

or about April 10 , 2020 ;

              c.   $300 , 020 in United States currency seized from an

individual at the intersecti on of Bowne Street and Roosevelt

Avenue in Queens , New York on or about April 10 , 2020 ;

              d.   $2 , 726 , 075 in United States currency seized

inside 461 Southard Street , Trenton , New Jersey on or about

April 16, 2020 ; and

              e.   $41 , 633 in United States currency seized inside

461 Southard Street , Trenton, New Jersey on or about April 16 ,

2020 .




                                      7
          Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 8 of 9




                         Substitute Asset Provision

      11 .     If any of the above-described forfeitable property, as

a result of any act or omission of the defendants :

               a.   cannot be located upon the exercise of due

diligence ;

               b.   has been transferred or sold t o , or deposited

with , a third party ;

               c.   has been placed beyond the jurisdiction of the

court ;

               d.   has been substantially diminished in value ; or

               e.   has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 246l(c) , to seek forfeiture o f any other property

of the defendants up to the value of the above forfeitable

property.

                (Title 1 8 , United States Code , Section 982 ;
             Title 21 , United States Code , Section 853(p) ; and
              Title 28 , United States Code , Section 2461(c ) . )




                                           United States Attorney




                                       8
Case 1:21-cr-00343-SHS Document 2 Filed 05/24/21 Page 9 of 9




          Form No . USA- 33s - 274 (Ed . 9- 25 - 58)



             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                             v.

                          YING SUN,
                         JIAN WANG,
                         FRANK LIU,
                       DIELONG WU,
                         LARRY LAI ,
                       JIE LIN, and
                        STEVEN WOO,

                             Defendants.


                    SEALED INDICTMENT

              (18 U. S . C . §§ 1956 and 371 . )

                     AUDREY STRAUSS
                 United States Attorney



                   ~rson
